EX‑35.6 (logo) PNC REAL ESTATE MIDLAND LOAN SERVICES ANNUAL STATEMENT OF COMPLIANCE of PNC BANK, NATIONAL ASSOCIATION d/b/a MIDLAND LOAN SERVICES Pursuant to the requirements of the applicable Servicing Agreement for the transactions listed on Schedule I hereto, the undersigned, Steven W. Smith, as Executive Vice President of Midland Loan Services, a division of PNC Bank, National Association, hereby certifies, subject to any limitations listed on Schedule I hereto, as of the date hereof, solely in his capacity as an officer and not in his individual capacity, as follows: 1. A review of the Servicer’s activities during the calendar year 2016 (the “Reporting Period”) and of its performance under the Agreement has been made under the undersigned officer’s supervision; and 2. To the best of the undersigned officer’s knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. Dated: March 1, 2017 PNC Bank, National Association d/b/a Midland Loan Services /s/ Steven W. Smith Steven W. Smith Executive Vice President Member of The PNC Financial Services Group 10851 Mastin Boulevard Overland Park, Kansas 66210 800-327-8083 www.pnc.com/midland Schedule I GS Mortgage Securities Corp II Recipient Role Deal Name Series Number Midland Role Depositor GS Mortgage Securities Corporation II Series 2010‐C2 Special Servicer Depositor GS Mortgage Securities Corporation II Series 2013‐GCJ16 Primary Servicer of the Miracle Mile loan under the COMM 2013‐CCRE12 PSA. Special Servicer of the Walpole Shopping Mall loan under the CGCMT 2013‐GC15 PSA Depositor GS Mortgage Securities Corporation II Series 2014‐GC20 Special Servicer of the Newcastle Senior Housing Portfolio loan under the CGCMT 2014‐GC19 PSA. Depositor GS Mortgage Securities Corporation II Series 2014‐GC22 Special Servicer of the Newcastle Senior Housing Portfolio loan under the CGCMT 2014‐GC19 PSA. Depositor GS Mortgage Securities Corporation II Series 2014‐GC24 Master Servicer Depositor GS Mortgage Securities Corporation II Series 2014‐GC26 Special Servicer of the Fenley Office Portfolio loan under the CGCMT 2014‐GC25 PSA. Depositor GS Mortgage Securities Corporation II Series 2015‐GC30 Master and Special Servicer Master and Special Servicer of the Selig Office Portfolio and the 170 Broadway loans under the CGCMT 2015‐GC29 PSA. Master Servicer of the Courtyard by Marriott Portfolio loan under the COMM 2015‐CCRE23 PSA Depositor GS Mortgage Securities Corporation II Series 2015‐GC32 Master Servicer Master and Special Servicer of the US Storage Mart Portfolio under the CGBAM 2015‐SMRT TSA. Master and Special Servicer of the Selig Office Portfolio loan under the CGCMT 2015‐GC29 PSA. Master & Special Servicer of the Dallas Market Center loan under the GSMS 2015‐GC30 PSA. Depositor GS Mortgage Securities Corporation II Series 2015‐GC34 Special Servicer Depositor GS Mortgage Securities Corporation II, Series 2015‐GS1 Master Servicer Special Servicer of the Double Tree Hotel Universal loan under the GSMS 2015‐GC34 PSA. Depositor GS Mortgage Securities Corporation II Series 2016‐GS2 Master Servicer Depositor GS Mortgage Securities Corporation II Series 2016‐GS3 Master Servicer Master Servicer of The Falls loan under the MSC 2016‐UBS12 PSA. Master Servicer of the Residence Inn & Springhill Suites North Shore, the Panorama Corporate Center, and the Veritas Multifamily Pool 2 loans under the GSMS 2016‐GS2 PSA Depositor GS Mortgage Securities Corporation II Series 2016‐GS4 General Special Servicer Master Servicer of the US Industrial Portfolio, 540 West Madison Avenue, Hamilton Place and Embassy Suites Portland Airport loans under the GSMS 2016‐GS3 PSA. Master Servicer of the Residence Inn & Springhill Suites North Shore loan under the GSMS 2016‐GS2 PSA. Depositor GS Mortgage Securities Corporation II Series 2016‐350P Servicer
